235 N.W.2d 821 (1975)
ASSOCIATED DRY GOODS CORPORATION, Relator,
v.
COMMISSIONER OF TAXATION, Respondent.
No. 45217.
Supreme Court of Minnesota.
October 31, 1975.
Rehearing Denied December 18, 1975.
Johnson & Eastlund, George R. Johnson and Ralph W. Peterson, Minneapolis, for relator.
Warren Spannaus, Atty. Gen., C. H. Luther, Deputy Atty. Gen., Richard W. Davis, Sp. Asst. Atty. Gen., Dept. of Revenue, St. Paul, for respondent.
Heard before SHERAN, C. J., and OTIS, PETERSON, KELLY and YETKA, JJ., and considered by the court en banc.
PER CURIAM.
The court being evenly divided on the issues presented for decision in the above entitled matter, the order of the Minnesota Tax Court filed May 17, 1974, affirming an order of the commissioner of taxation dated April 17, 1970, is hereby affirmed.
Affirmed.
TODD, J., took no part in the consideration or decision of this case.